Citation Nr: 1606825	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-28 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck condition.  

2.  Entitlement to service connection for neuritis associated with a right shoulder condition.  

3.  Entitlement to service connection for neuritis associated with a left shoulder condition.  

4.  Entitlement to service connection for an unspecified bodily injury.  

5.  Entitlement to service connection for an unspecified severed nerve condition.  

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bone disease/arthritis.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back bone condition, and if so, whether service connection is warranted.  

10. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee replacement.  

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee replacement.  

12.  Entitlement to an evaluation in excess of 10 percent for a right great toe injury.  

13.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

14.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

15.  Entitlement to an effective date prior to August 25, 2010, for the grant of Special Monthly Compensation (SMC) based on Aid and Attendance/Housebound.  

16.  Entitlement to Specially Adapted Housing.  

17.  Entitlement to SMC due to the loss of use of both lower extremities.  

18.  Entitlement to Special Home Adaptation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970, from January 1971 to October 1972 and from January 1978 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

An April 2006 rating decision reflects that the Veteran was denied entitlement to special home adaptation, specially adapted housing, bone disease, a chronic joint disability, disabilities of the lower extremities (bilaterally), and residuals of a back injury.  

A June 2008 rating decision denied the claims of entitlement to a special home adaptation grant (also claimed as aid to home healthcare), specially adapted housing (also claimed as home modifications), entitlement to special monthly compensation based on aid and attendance/housebound status, service connection for a neck condition, service connection for an unspecified bodily injury, service connection for neuritis (claimed as a bilateral shoulder condition), service connection for an unspecified severed nerve condition, service connection for peripheral neuropathy (claimed as nerve damage to bilateral hands and arms) and service connection for peripheral neuropathy (claimed as nerve damage to bilateral legs and knees).  

A July 2009 rating decision granted service connection for peripheral neuropathy of the left lower extremity and the right lower extremity.  A 20 percent evaluation was assigned to each extremity, effective as of March 18, 2008.  The Veteran's service-connected right great toe injury was also increased to 10 percent disabling, effective as of March 18, 2008.  

A November 2009 rating decision denied the claims of entitlement to special monthly compensation based on loss of use of both lower extremities and a back bone condition, and also denied to reopen the claim of entitlement to service connection for bone disease (now claimed as brittle bones due to nerve damage).  

An April 2010 rating decision denied the Veteran's request to reopen claims of entitlement to service connection for total knee replacements, bilaterally. 

A December 2011 rating decision granted the claim of entitlement to special monthly compensation based on aid and attendance as of August 25, 2010.  This claim was previously denied in an August 2005 rating decision.  

The Veteran was afforded a hearing before the undersigned in August 2015.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The issues of entitlement to service connection for a neck condition, service connection for a back bone condition, service connection for right upper extremity neuropathy, service connection for left upper extremity neuropathy, service connection for a back bone condition, an increased evaluation for a right great toe injury, an increased evaluation for peripheral neuropathy of the right lower extremity, an increased evaluation for peripheral neuropathy of the left lower extremity, entitlement to specially adapted housing, entitlement to special monthly compensation due to the loss of both lower extremities and entitlement to special home adaptation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back disability was previously denied in a September 1980 rating decision.  The Veteran did not appeal this decision and it is now final.  

2.  New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.  

3.  The claim of entitlement to service connection for a right knee replacement was previously denied in an April 2006 rating decision.  The Veteran did not appeal this decision and it is now final.  

4.  New and material evidence has not been received and the claim of entitlement to service connection for a right knee replacement is not reopened.  

5.  The claim of entitlement to service connection for a left knee replacement was previously denied in an April 2006 rating decision.  The Veteran did not appeal this decision and it is now final.  

6.  New and material evidence has not been received and the claim of entitlement to service connection for a left knee replacement is not reopened.  

7.  The Veteran does not suffer from a right shoulder condition, to include neuritis, that manifested during, or as a result of, military service, or that is secondary to a service-connected disability.  

8.  The Veteran does not suffer from a left shoulder condition, to include neuritis, that manifested during, or as a result of, military service, or that is secondary to a service-connected disability.  

9.  The record does not reflect that the Veteran suffers from any additional nerve condition than those already service-connected or being adjudicated that manifested during, or as a result of, active military service.  

10.  The evidence of record does not reflect that the Veteran suffers from any additional bone disease or arthritic condition that is not already service-connected or currently being adjudicated.  

11.  The Veteran has not identified any additional disease or injury related to the claim of entitlement to service connection for an unspecified bodily injury.  


CONCLUSIONS OF LAW

1.  The September 1980 rating decision denying the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received and the claim of entitlement to service connection for a back condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).  

3.  The April 2006 rating decision denying the Veteran's claim of entitlement to service connection for a right knee replacement is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

4.  New and material evidence has not been received and the claim of entitlement to service connection for a right knee replacement is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).  

5.  The April 2006 rating decision denying the Veteran's claim of entitlement to service connection for a left knee replacement is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

6.  New and material evidence has not been received and the claim of entitlement to service connection for a left knee replacement is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).  

7.  The criteria for establishing entitlement to service connection for a right shoulder disability, to include neuritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

8.  The criteria for establishing entitlement to service connection for a left shoulder disability, to include neuritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

9.  The criteria for establishing entitlement to service connection for an unspecified severed nerve condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

10.  The criteria for establishing entitlement to service connection for bone disease/arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

11.  The criteria for establishing entitlement to service connection for an unspecified bodily injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Letters sent to the Veteran in April 2008, April 2009, July 2009, March 2010, December 2010, February 2011, May 2011, January 2012 and December 2014 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial relevant RO decisions.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  These letters included notice regarding how to substantiate claims of entitlement to service connection, increased disability evaluation, special home adaptation and aid and attendance.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in March 2008, May 2008, July 2009, February 2011, and March 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  

As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

The Board recognizes that the Veteran was not afforded a VA examination for his claims of entitlement to service connection for right and left shoulder disabilities, unspecified severed nerve condition, bone disease/arthritis and an unspecified bodily injury.  However, no examinations are necessary for these issues.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  

Regarding the above noted issues, the Veteran has not presented any evidence linking shoulder disabilities to military service or identified any current disability associated with an unspecified severed nerve condition, unspecified bodily injury or bone disease/arthritis.  The medical evidence of record also fails to suggest any potential relationship between a current shoulder disability and military service, or identify any additional disability related to an unspecified severed nerve condition, an unspecified bodily injury or bone disease/arthritis.  As such, an examination is not warranted for these issues at this time.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon, 20 Vet. App. at 83.  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

Back Bone Condition

The Veteran's claim of entitlement to service connection for a back disability was previously denied in a September 1980 rating decision.  The Veteran did not appeal this decision and it is now final.  The Veteran's claim was denied because there was no evidence of a chronic low back condition which was incurred in, or caused by, or aggravated by, military service.  Therefore, for the evidence to be new and material in this case it must address this unestablished fact.  

With that having been said, the Board finds that evidence received since September 1980 is both new and material.  The Veteran testified in January 1981 that he injured his back in military service.  He testified that in 1978 he had an accident on his ship and fell and injured his back.  He stated he was put in the hospital for 6 weeks.  A June 1985 treatment note continues to reflect complaints of low back pain with a history of injury.  Another June 1985 VA treatment note reflects severe back pain for the past 2 to 3 weeks.  

According to a November 1988 private orthopaedic examination, the Veteran stated that he sustained injury to his lower back on August 11, 1988, while working for an armored car company.  He was lifting bags that were between 120 and 130 pounds.  He said he felt something tear in his lower back which he localized as left L4-5, S1.  The Veteran reported upon treatment in January 1989 that his pain was getting worse.  

A February 1989 CT (computed tomography) scan of the lumbar spine revealed a bulge of the annulus at L4-5 and a bulge of the theannulus at the L3-4 levels.  An April 1989 record also notes a history of left hip pain and low back pain for the past 9 months.  A May 1989 MRI (magnetic resonance image) of the lumbar spine revealed diffuse changes of lumbar spondylosis with osteophytic encroachment on the canal but without clear evidence of nerve root compression.  The changes were most pronounced at L5-S1 on the left, L4-5 on the right and L3-4 centrally.  No other abnormalities were identified and no opinion was provided linking these changes to an injury during military service or a service-connected disability.  Another May 1989 statement related the Veteran's back complaints to an injury sustained in August 1988 when lifting a bag of coins on the job.  

According to a July 1991 VA spine examination, the Veteran had no postural imbalance, no fixed deformity, no spasm of the paravertebral muscles of the back, normal bending and rotation ability.  The Veteran claimed lower back pain but there were no clinical findings.  An MRI revealed minimal hypertrophic arthritic changes in the mid-lumbar area of moderate changes at L5-S1.  There is vacuolization of the disc at L5-S1 and the posterior width of this disc space was slightly narrowed.  There was no evidence of compression fracture and the density of the bony structure was within normal limits.  

According to a March 2011 VA examination report, it was less likely as not that the Veteran's recent complaints of low back pain were related to his service-connected peripheral neuropathy.  It was noted that the Veteran had a long history of cervical diskitis, status post laminectomy of the cervical spine.  He was seen for a VA examination in February 2011 for service-connected peripheral neuropathy history of polyneuropathy in both upper and lower extremities.  He reported having symptoms of numbness in the lower extremities and had been seen by orthopedics, as well as neurology.  There were no complaints of back pain or trauma in the records.  At that time, a diagnosis was mild to moderate with dating to 1983.  There was a history of motor vehicle collision in 1997, however.  

The above evidence, received since 1980, reflects a diagnosed back disability with continued lay reports of chronic symptomatology since military service.  While the Veteran later related his back disability to a work-related injury following service, a July 2009 VA examiner confirmed that there are indeed complaints of back pain during military service.  As this raises a reasonable possibility of substantiating the Veteran's claim, the Board that evidence received since September 1980 is both new and material.  The claim of entitlement to service connection for a back disability is reopened.  

Bilateral Knee Replacements

The Veteran has also claimed entitlement to service connection for bilateral knee replacements.  These claims were previously denied in an April 2006 rating decision (claimed then as a leg condition other than hip and anterior leg scar).  These claims were denied because there was no evidence that these conditions were either caused in or caused by service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen claims of entitlement to service connection for right and left knee replacements has not been submitted.  There is still no evidence to suggest that the Veteran sustained a chronic disability of the right or left knee resulting in a replacement of either knee as a result of injury or disability sustained during military service, or as a result of a service-connected disability.  

According to an April 1980 VA examination report, an examination of the Veteran's lower extremities was deemed to be normal.  The Veteran also denied having, or ever having had, a "trick" or locked knee or bone, joint or other deformity in a report of medical history associated with the above examination.  A May 1989 bone scan revealed mild degenerative joint disease of both knees.  

A May 1995 VA examination report noted that the Veteran had a well-healed surgical scar on the anteromedial aspect of the left knee.  On careful examination, the examiner found no evidence of joint effusion or joint hypertrophy at any site.  The Veteran had apparent full range of motion of all of the lower limbs.  

A January 2005 VA treatment note indicates that the Veteran had been followed for approximately one year for bilateral knee arthritis.  He had some issues with chronic pain.  Examination revealed bilateral range of motion from 0 to 120 degrees, no effusion, minimal tenderness and tricompartmental crepitus.  He was ligamentously intact and had mild edema in his bilateral lower extremities.  Radiographs demonstrated mild to worsening medial compartment arthrosis bilaterally.  

According to an October 2009 VA treatment note, the Veteran fell and had complaints of swelling to the right lower extremity.  He subsequently underwent a right total knee arthroplasty (TKA) in October 2009.  No opinion was offered relating this condition to military service or a service-connected disability.  

In April 2010, the Veteran underwent a TKA of the left knee.  It was noted that he had already had a right TKA.  There was no suggestion that this condition was related to military service or a service-connected disability.  

None of the above evidence suggests any potential link between either a right and/or left knee replacement to military service or a service-connected disability.  The Board recognizes that the Veteran suffers from peripheral neuropathy of the lower extremities, bilaterally, and that he has suggested a relationship between this condition and his subsequent knee disabilities.  However, the record does not reflect that, as a lay person, the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a degenerative knee condition to a neurological condition.  As such, this is nothing more than another theory of entitlement.  The record contains no competent evidence suggesting any such link, and the evidence demonstrates that this condition did not manifest until many years after the Veteran's separation from active duty.  As such, the claim of entitlement to service connection for the residuals of bilateral knee replacements remains closed.

Service Connection Claims

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Neuritis due to Right and Left Shoulder Conditions 

The Veteran also contends that he is entitled to service connection for neuritis secondary to right and left shoulder conditions.  The Board notes that the Veteran is not service-connected for a disability of either shoulder.  As outlined below, the Board finds that the preponderance of the evidence of record demonstrates that service connection for neuritis secondary to right and/or left shoulder conditions is not warranted.  

The Veteran's service treatment records do not reflect that he suffered a chronic injury of either upper extremity.  According to his April 1980 separation examination report, an evaluation of the upper extremities was deemed normal.  The Veteran also denied symptoms such as bone, joint or other deformity and painful or trick shoulder in his report of medical history associated with this examination.  He also denied neuritis.  As such, there is no evidence of these disabilities manifesting during the Veteran's military service.  

A 1992 private treatment note also notes that the Veteran underwent a left ulnar nerve decompression.  Again, there was no indication that this was related to military service or a service-connected disability.  

The Veteran was also seen in December 2005 with complaints of bilateral shoulder pain and bilateral hand pain.  The majority of his complaints were related to paresthesias that radiated from the neck down to the shoulders and then through the arms.  He reported a significant amount of weakness when trying to get out of his wheelchair because he was unable to push out of the wheelchair as he could in the past.  Paresthesias was diffuse through the arm and forearm and into the hands.  He could not localize it to any nerve distribution, but the left was worse than the right.  On examination, no significant tenderness on palpation, bilaterally, along the shoulders could be appreciated.  He did have some muscular deltoid atrophy on the left when compared to the right.  The Veteran was diagnosed with bilateral cervical radicular symptoms; triceps atrophy bilaterally; decreased overall strength in both upper extremities; and AC joint degenerative changes seen on radiograph.  No opinion was provided regarding etiology.  The cervical symptoms are being addressed in the remand section below. 

The Veteran's VA medical records do reflect that he currently suffers from symptomatology associated with the shoulders.  In January 2006, he was noted to be suffering from bilateral cervical radicular symptoms with triceps atrophy, bilaterally.  AC degenerative joint changes were seen on radiograph.  According to a March 2006 VA treatment note, the Veteran had shoulder pathology.  It was deemed that this was not due to radicular symptoms radiating from the cervical spine in light of EMG (electromyelography) results.  He reported symptoms of paresthesias in the arm, forearm and hand.  A February 2006 record also notes a prior left ulnar nerve release.  There was evidence of bilateral (left worse than right) ulnar neuropathy.  His main complaint was his left upper extremity with pain that was reproducible with range of motion of the left shoulder.  It was suspected that his current symptomatology was from left shoulder pathology.  However, despite the evidence of a current disability, none of the above records suggest any relationship between the current symptomatology and military service or a service-connected disability.  A June 2007 VA treatment note also notes the while the Veteran complained about his shoulders, surgery was not indicated based on the clinical examination.  

A February 2008 VA treatment note reflects complaints of cervical pain radiating to the upper extremities and peripheral polyneuropathy.  It was noted that the Veteran arrived in a motorized wheelchair.  Again, however, there was nothing to suggest that these complaints were related to military service or a service-connected disability.  

According to a July 2009 VA examination report, the Veteran injured his left shoulder in September of 1972.  X-ray of the shoulder was normal at that time.  In September 1977, the Veteran gave a negative history and evaluation was normal at this time.  A negative history was also provided in April 1980.  The Veteran now reported that his left shoulder disability began in 1972.  He presently reported left shoulder pain on a daily basis.  The shoulder felt unstable and he was unable to work overhead.  Examination revealed a diagnosis of degenerative joint disease and impingement syndrome of the left shoulder.  The examiner opined that it was less likely than not that the Veteran's present shoulder problems were related to his military service.  The examiner explained that while service medical records did document one shoulder injury, an X-ray at the time was normal.  There was no documentation of profiles or subsequent examination of the shoulder.  Subsequent physical examinations were all normal, without any history of injury or abnormal findings related to the left shoulder.  It was also noted that these events were now very remote in time.  

In fact, an August 1976 private treatment note indicates that the Veteran injured his left shoulder and his neck when he was pulling a chain of approximately 200 pounds.  The Veteran noticed pain in the left side of his neck, left shoulder, arm and swelling of the whole upper extremity, and even swelling of the lateral chest.  The Veteran was not serving on active duty in 1976.  Therefore, the evidence tends to suggest that any injury sustained by the Veteran regarding the neck and shoulder was incurred outside of active duty.  The record contains no evidence to suggest that this injury was aggravated by his subsequent period of active duty.  

Also, according to a July 1991 VA general examination report, an examination of the musculoskeletal system appeared to be normal.  A December 2005 VA treatment note reflects a diagnosis of bilateral cervical radicular symptoms; triceps atrophy bilaterally; decreased overall strength in both upper extremities; AC joint degenerative changes seen on radiograph.  A March 2006 VA treatment record also noted shoulder pain that the neurosurgery felt was related to shoulder pathology rather than cervical spine symptoms.  The Veteran continued to report symptoms of paresthesias in the arm, forearm and hand.  He was offered an injection.  No opinion was offered relating these symptoms to military service or a service-connected disability.  A November 2007 VA treatment note also reflects left shoulder pain with cervical radiculitis.  Finally, a January 2014 private treatment note reflects a diagnosis of cervical stenosis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for neuritis of the right or left upper extremity secondary to a shoulder disability.  There is no evidence of this condition manifesting during active military service.  There is evidence of an injury associated with a chain that occurred when the Veteran was not on active duty.  None of the present evidence suggests any relationship to the Veteran's current symptomatology and either military service or a service-connected disability.  As such, service connection for neuritis associated with disabilities of the right and left shoulders is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for neuritis associated with right and left shoulder conditions.  However, the Veteran has failed to provide any evidence, medical or otherwise, suggesting a relationship between these symptoms and military service or a service-connected disability.  During his August 2015 hearing, he testified that he developed a shoulder condition during service as a result of rucksacks and carrying heavy objects.  This assertion is not supported by the evidence of record.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to neuritis of the upper extremities related to shoulder disabilities, bilaterally, and peripheral neuropathy of the upper extremities, bilaterally, must be denied.

Unspecified Severed Nerve Condition

The Veteran also contends that he is entitled to service connection for an unspecified severed nerve condition.  The Veteran testified during his hearing that he had war injuries that they never accounted for.  The Veteran did not identify any additional disabilities that are currently not being adjudicated.  As such, service connection for an "unspecified" nerve condition cannot be established at this time.  

The Veteran's service treatment records do not reflect that he suffered a chronic nerve condition during his active military service.  According to an April 1980 separation examination report, an evaluation of the upper and lower extremities was deemed to be normal.  The Veteran also denied suffering from symptoms such as neuritis in his report of medical history associated with this examination.  

A September 1983 VA treatment note reflects that the Veteran sustained a small laceration to the left hand while playing basketball.  He cut his hand on a fence.  He reported continued pain and swelling of the left hand and arm.  This occurred approximately one month earlier.  An August 1984 private treatment note also reflects that the Veteran injured his left hand when he dropped a 70 pound box on it.  There is no competent evidence of record suggesting that these injuries resulted in any chronic nerve injury.  

According to a July 1991 VA general medical examination, the Veteran claimed his left hand was not functional.  It was noted that the Veteran was bandaging his left hand with no visible reason.  A January 1992 private treatment note reflected continued problems with the left hand, with hypalgesia in the left little finger.  Weakness was exhibited on examination with finger abduction.  It was felt that he had ulnar neuropathy at the elbow and with weakness and signs of denervation.  The remand portion of this decision is already considering whether service connection is warranted for peripheral neuropathy of either upper extremity.  

A May 1995 VA general medical examination, the nervous system was deemed to be normal.  Distal, motor and sensory function appeared to be intact.  The Veteran complained of chronic neuralgia of the left arm.  However, the examiner noted that when the Veteran was distracted, he had no apparent response when the examiner gripped and manipulated the left forearm.  

A January 2000 VA treatment note also indicates that the Veteran had very significant slowing of both ulnar nerves at the elbow.  The EMG (electromyelography) of the left upper extremity was deemed to be normal.  

An August 2009 VA treatment note continues to reflect residual numbness and weakness in the left hand due to ulnar neuropathy.  No opinion was provided relating this condition to military service or a service-connected disability.  A March 2007 VA treatment note reflected diagnoses of cervical radiculitis, status-post spinal cord revision with excellent coverage.  Radiculitis secondary to a neck condition is being considered in the remand portion of this decision.  

According to a May 2009 VA treatment note, the Veteran had a peculiar distribution of sensory loss, more proximal in both lower extremities and the entire left arm.  He had a left ulnar nerve operation in the past.  He had very weak grip in both hands.  The Veteran was subsequently seen in the VA neurology clinic in August 2009.  He was noted to have residual numbness and weakness in the left hand due to ulnar neuropathy.  He had pain in the shoulder and intermittent numbness of the thighs.  The Veteran was diagnosed as status-post left ulnar decompression, RLS (restless legs syndrome), intermittent paresthesias of the thighs (of unclear etiology) and a history of polyneuropathy.  A January 2011 VA treatment note also indicates slow NCV (nerve conduction velocity) of both ulnar nerves.  There was normal NCV of both radial and median nerves.  

The preponderance of the above evidence fails to demonstrate that the Veteran suffers from any additional nerve injury that has yet to be accounted for, other than the peripheral neuropathy on remand, that exists or may have potentially manifested during, or as a result of, active military service.  Without evidence of an additional nerve disability related to military service, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for an unidentified severed nerve condition must be denied.

Bone Disease/Arthritis

The Veteran also contends that he is entitled to service connection for bone disease/arthritis.  However, he has not specified what he is referring to.  As discussed below, the evidence contains no evidence of "bone disease" or of an arthritic joint that has not already been considered or is currently being considered by VA.  As such, there is no basis for this claim at this time.  

An April 1980 service treatment note reflects that the Veteran's upper extremities, feet, lower extremities and spine, other musculoskeletal, were normal.  The Veteran did not indicate whether he suffered from arthritis, but he did deny bone, joint or other deformity in his report of medical history associated with the above examination.  

According to a May 1995 general VA examination, the Veteran made numerous references to his inability to get the compensation he thought he deserves.  This led to some difficulty in getting clear answers about the specifics of his medical problems.  He described "major problems as being arthritis everywhere."  He described particular difficulties in moving the left thumb, the left little finger and the left shoulder.  He also described particular difficulties in the knees bilaterally, as well as chronic low back pain.  After reviewing the claims file, the examiner found no evidence of significant disabling medical problems.  He seemed to have a recurrent tendency to seek disability payment in the absence of objective evidence of disease.  Examination revealed no evidence of joint effusion or joint hypertrophy at any site.  He had apparent full range of motion of all of the joints of the right upper limb and the lower limbs, bilaterally.  There was no crepitus found at the elbows, knees or shoulders.  Further, the hands on examination were unremarkable.  Straight leg raise was negative bilaterally.  Examination of the left upper limb revealed that the patient was resistant to movement of the left shoulder, though the examiner was unable to identify crepitus.  The Veteran was diagnosed with multiple arthritic complaints with no objective evidence of significant orthopedic disease or injury.  

Radiological studies were taken in July 1995.  The elbows were deemed to be normal.  Right femur imagining was deemed to be negative.  Imaging of both feet was deemed to be normal and the study of both hands was deemed to be negative.  Both knees were deemed to be normal and both shoulder were deemed to be negative.  Another July 1995 report reflects that the Veteran was watched taking off his socks and shoes as well as ambulate.  He used a cane to ambulate but there was no evidence of an antalgic gait.  He was able to comfortably remove his shoes with excellent ability to flex forward at the hips and to flex and extend the knees without obvious discomfort.  

A February 2006 VA treatment note reflects multiple musculoskeletal complaints.  The main complaint was with regard to the left shoulder.  The Veteran also stated that both of his knees were troubling him.  

According to an October 2009 VA treatment note, the Veteran was suffering from chronic pain.  The main location of the worst pain was located in the neck, left shoulder, low back and right knee.  The pain traveled to the left upper arm and down to the elbow.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for an unspecified "bone disease or arthritis."  The record does not reflect any current bone disease or arthritis of a joint, in addition to those already considered or being considered, that manifested during, or as a result of, active military service.  

The Board recognizes that the Veteran believes he is entitled to service connection for bone disease/arthritis.  He testified that he was told in 1975 or 1976 that he suffered from bone disease because of Agent Orange.  The record does not contain any documentation supporting this allegation.  Furthermore, there has been no finding relating bone disease to exposure to herbicidal agents such as Agent Orange.  See 38 C.F.R. § 3.309.  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  As such, the argument that the Veteran suffers from "bone disease" due to exposure to Agent Orange is without merit.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bone disease/arthritis must be denied.

Unspecified Bodily Injury 

The Veteran has also alleged that he is entitled to service connection for an unspecified bodily injury.  However, as outlined below, the evidence of record fails to identify any current additional bodily injury that manifested during, or as a result of, active military service.  In fact, the Veteran himself was unable to identify what injury was being referred to during his August 2015 VA examination.  Rather, he described gunshot and shrapnel and "dangerous bodily injuries."  As such, service connection is not warranted at this time.    

The Board recognizes that the Veteran believes he is entitled to service connection for additional bodily injuries.  However, he was unable to identify what injuries he was referring to during his August 2015 hearing testimony.  With no specific injury identified, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for unspecified bodily injury must be denied.

Increased Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Earlier Effective Date for Aid and Attendance/Housebound

The Veteran contends that he is entitled to an effective date prior to August 25, 2010, for his award of aid and attendance/housebound.  The Veteran has argued that the effective date should be prior to this date.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

According to a July 1991 VA general examination report, the Veteran was wheelchair bound with no evidence of reason for using a wheelchair.  He was also using a right hand walking cane with no visible reason for doing so.  Neuropsychiatric and neurology examinations were requested.  The Veteran claimed he was wheelchair bound, and otherwise had a limping gait with the right lower extremity, with no visible reason.  

A May 1995 VA examination report notes that the Veteran had multiple medical problems.  However, when pressed on details, the examiner had difficulty getting concise clear answers.  The Veteran made numerous references to his inability to get the compensation he thought he deserved from the VA system.  This led to some difficulty in getting clear answers about the specifics of his medical problems.  He described his major problems as being arthritis "everywhere."  The Veteran was diagnosed with multiple arthritic complaints with no objective evidence of significant orthopedic disease or injury, a subjective report of low back pain, a subjective report of chronic bilateral knee pain, status post transposition of the left ulnar nerve, hypertension (currently well-controlled), a subjective report of depression and anxiety, a report of impotence, bleeding polyps, chronic dental problems and a subjective report of fracture to the left mandible.  

A statement received in June 2005 notes that the Veteran was status-post CVA, CAD, HTN, hyperlipidemia, ED, lower back pain, ulnar neuropathy, cervical spine stenosis and neuropathy.  This left the Veteran only able to ambulate for short distances within the home with a walker.  He typically required use of motorized mobility.  He also described loss of use of the left upper extremity because of weakness and pain.  The Veteran was left-handed and not yet developed the ability to feed himself with the right hand.  It was argued that a primary care assistant was necessary to assist with routing activities of daily living.  Otherwise, placement would be pursued.  

According to a March 2005 private treatment note, the Veteran's caregiver would perform activities such as shaving him, feeding him, assist him to brush his teeth and shower.  It was noted that the Veteran was requesting additional time because his primary care advocate was only getting paid for 3 hours of work while she would often have to stay for a longer period of time.  

A July 2009 VA examination report reflects that the Veteran had complaints of pain and numbness in the lower extremities.  The examiner noted that there was objective evidence of polyneuropathy involving both lower extremities in sciatic and sural nerve distribution, but not so in the upper extremities.  Considering the documentation contained in the Veteran's active duty military health record, the examiner opined that it was at least as likely as not that the Veteran's polyneuropathy occurred during his active military service.  

A record dated August 25, 2010, notes that the Veteran was unable to perform his activities of daily living independently given his multiple complex medical problems.  Therefore, it was noted that he needed assistance of an aid to help him given his lack of family support.  It was noted that, given his neuropathy and neuritis, he needed a lot of assistance.  He had a very difficult time trying to feed himself and he was unable to dress himself without assistance as he had a weak grip.  It was noted that the Veteran used an electric wheelchair to ambulate and was unable to transfer from wheelchair to bed without assistance of an aid.  The Veteran's lower extremities were also weak, placing him at great risk with transfers.  He could not stoop, twist, bear weight for extensive periods of time, turn suddenly, or bend without falling.  

On January 14, 2011, VA received a claim from the Veteran for "home help aid."  This is the first evidence of record of a claim associated with aid and attendance.  The RO already granted this claim back to August 2010 and the evidence currently of record fails to demonstrate that a claim was received prior to this date.  As such, a claim for an effective date prior to August 25, 2010, for aid and attendance/homebound cannot be granted.  See 38 C.F.R. § 3.400.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to August 25, 2010, for the award of special monthly compensation due to aid and attendance/homebound must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.  

New and material evidence having not been received, the claim of entitlement to service connection for a right knee replacement is not reopened.  

New and material evidence having not been submitted, the claim of entitlement to service connection for a left knee replacement is not reopened.  

New and material evidence having not been received, the claim of entitlement to service connection for bone disease/arthritis is not reopened.  

The claim of entitlement to service connection for neuritis associated with a right shoulder condition is denied.  

The claim of entitlement to service connection for neuritis associated with a left shoulder condition is denied.  

The claim of entitlement to service connection for an unspecified bodily injury is denied.  

The claim of entitlement to service connection for an unspecified severed nerve condition is denied.  

The claim of entitlement to an effective date prior to August 25, 2010, for the award of special monthly compensation based on aid and attendance/housebound is denied.  


REMAND

Neck Condition

The Veteran claims that he is entitled to service connection for a neck condition.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records do not reflect that he suffered a chronic disability during active military service.  According to an April 1980 separation examination, the Veteran's spine and other musculoskeletal system were normal.  According to the Veteran's report of medical history associated with this examination, he did report recurrent back pain.  However, there was no mention of neck pain and he denied symptoms such as bone, joint or other deformity.  

According to an August 1976 private treatment note, the Veteran sustained an injury to the left side of his neck when he was pulling a chain, which he stated weighed around 200 pounds or so.  He was not on active duty at this time.  X-rays of the cervical spine appeared normal at this time.  

According to a May 1995 VA general examination report, the Veteran's neck was supple without masses.  A May 1997 private treatment note also reflected left C5 through 6 laminectomy, foraminotomy.  A June 1998 private treatment note right cervical radiculopathy secondary to spondylosis.  The Veteran underwent an anterior cervical diskectomy at C5-6.  

According to a March 2000 VA treatment note, a MRI (magnetic resonance image) scan of the cervical spine indicated an osteophyte and probably disc disease, particularly at C7, T1, lateralizing more to the left side.  Changes were also noted at C6-7 as well as C3-4.  Plain films of the cervical spine demonstrated flattening of the normal cervical curve, anterior cervical fusion of C5-6, and posterior osteophyte formation.  There was no opinion offered relating this condition to military service or a service-connected disability.  A January 2001 cervical myelogram and post-myelogram CT scan also revealed issues such as slight annular bulging at C2-3  and a moderate to severe degree of intervertebral nerve root canal stenosis at C7-T1.  Again, however, there was no suggestion that this disability was in any way associated with the Veteran's military service or a service-connected disability.  

A February 2008 VA treatment note reflects that the Veteran had cervical pain radiating to the upper extremities and peripheral polyneuropathy.  Again, however, there was no evidence or opinion offered relating these symptoms to military service.  

Finally, an August 2013 VA treatment note reflects complaints of chronic pain from the neck, traveling to the shoulders, upper arms, forearm and hands, bilaterally.  A January 2014 private treatment note also confirms that the Veteran is suffering from cervical stenosis.  Again, however, there was no suggestion that this condition was related to military service or a service-connected disability.  

The Veteran testified in August 2015 that his jaw was broken by the butt of a rifle in 1969.  He reported that he has been having trouble with his neck ever since this time.  The Veteran should be scheduled for a VA examination to determine whether he suffers from a current cervical spine disability that manifested during, or as a result of, active military service, to include as due to an in-service jaw injury.  

Peripheral Neuropathy of the Upper Extremities, Bilaterally

The Veteran also contends that he is entitled to service connection for peripheral neuropathy of the upper extremities.  Regrettably, a remand is necessary for these issues as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A June 1998 record reflects right cervical radiculopathy that was deemed to be secondary to spondylosis.  The Veteran underwent an anterior cervical diskectomy.  According to an August 1998 private treatment note, the Veteran received an injection for right upper extremity numbness and weakness which was noted to be transient.  This was related to a prior cervical fusion.  The Board, therefore, finds that the claim of entitlement to service connection for peripheral neuropathy of the upper extremities, bilaterally, is inextricably intertwined with the issue of entitlement to service connection for a neck condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  




Back Bone Condition

The Veteran also contends that he is entitled to service connection for a back bone condition.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to an August 1978 service treatment note, the Veteran sustained a contusion to the low back.  He fell on a ship against a hatch step.  He was treated on board the ship and was prescribed bedrest.  The Veteran was noted to have an inability to fully walk on the right heel.  He had decreased sensation along the entire right leg to pin prick and deep stimulus.  Subsequent records fail to reflect that this injury resulted in any chronic disability.  A September 1978 treatment note again reflects trouble with the feet, but the Veteran "decided he won't mention back."  He was noted to have normal posture and the swelling over the right lumbar area had subsided.  He was deemed fit for duty.  A February 1980 VA treatment note reflects complaints of chronic back pain since 1978.  It was noted that it comes and goes.  Much of the record is illegible, but he was diagnosed with a chronic backache.  An April 1980 separation examination found the spine and other musculoskeletal systems to be normal, but the Veteran did endorse a history of recurrent back pain in his report of medical history associated with this examination.  

The Veteran testified in January 1981 that he injured his back in military service.  He testified that in 1978 he had an accident on his ship and fell and injured his back.  He stated he was put in the hospital for 6 weeks.  A June 1985 treatment note continues to reflect complaints of low back pain with a history of injury.  Another June 1985 VA treatment note reflects severe back pain for the past 2 to 3 weeks.  He also reported that his right leg would go numb.  

According to a November 1988 private orthopaedic examination, the Veteran stated that he sustained injury to his lower back on August 11, 1988, while working for an armored car company.  He was lifting bags that were between 120 and 130 pounds.  He said he felt something tear in his lower back which he localized as left L4-5, S1.  The Veteran reported upon treatment in January 1989 that his pain was getting worse.  

A February 1989 CT (computed tomography) scan of the lumbar spine revealed a bulge of the annulus at L4-5 and a bulge of the theannulus at the L3-4 levels.  An April 1989 record also notes a history of left hip pain and low back pain for the past 9 months.  A May 1989 MRI (magnetic resonance image) of the lumbar spine revealed diffuse changes of lumbar spondylosis with osteophytic encroachment on the canal but without clear evidence of nerve root compression.  The changes were most pronounced at L5-S1 on the left, L4-5 on the right and L3-4 centrally.  No other abnormalities were identified and no opinion was provided linking these changes to an injury during military service or a service-connected disability.  Another May 1989 statement related the Veteran's back complaints to an injury sustained in August 1988 when lifting a bag of coins on the job.  

According to a July 1991 VA spine examination, the Veteran had no postural imbalance, no fixed deformity, no spasm of the paravertebral muscles of the back, normal bending and rotation ability.  The Veteran claimed lower back pain but there were no clinical findings.  An MRI revealed minimal hypertrophic arthritic changes in the mid-lumbar area of moderate changes at L5-S1.  There is vacuolization of the disc at L5-S1 and the posterior width of this disc space was slightly narrowed.  There was no evidence of compression fracture and the density of the bony structure was within normal limits.  

According to a March 2011 VA examination report, it was less likely as not that the Veteran's recent complaints of low back pain were related to his service-connected peripheral neuropathy.  It was noted that the Veteran had a long history of cervical diskitis, status post laminectomy of the cervical spine.  He was seen for a VA examination in February 2011 for service-connected peripheral neuropathy history of polyneuropathy in both upper and lower extremities.  He reported having symptoms of numbness in the lower extremities and had been seen by orthopedics, as well as neurology.  There were no complaints of back pain or trauma in the records.  At that time, a diagnosis was mild to moderate with dating to 1983.  There was a history of motor vehicle collision in 1997, however.  

In light of the above evidence, the Board finds that the Veteran should be scheduled for a VA examination regarding the etiology of his currently claimed low back disability.  While there is an opinion as to whether or not the Veteran's current low back disability is secondary to his service-connected peripheral neuropathy, there is no opinion of record as to whether his current low back disability is directly related to his military service.  The Veteran has provided numerous statements since his discharge from military service relating low back pain to military service.  However, he has also related his current symptoms to post-service back injuries.  As such, a medical opinion as to whether it is at least as likely as not that the Veteran's current low back disability manifested during, or as a result of, active military service is required.  

Right Great Toe

The Veteran also contends that he is entitled to an increased evaluation for his right great toe injury.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A May 2008 VA examination note reflects that the Veteran complained of increased disability associated with his right great toe injury.  He described intermittent pain in the foot and said that he sometimes would wear orthopedic shoes as corrective devices that gave him some relief.  Examination revealed a slight corn on the lateral aspect of the right fourth toe.  His feet were not flat, but he did have some painful motion of the right great toe.  Both large toes ranged from 30 degrees of extension to 30 degrees of flexion at the first metatarsophalangeal joint.  There was pain throughout on the right.  The interphalangeal joint also ranged from 0 to 30 degrees with pain throughout.  This did not change with repetitive use on examination.  There was an 8 centimeter scar on the plantar aspect of the right foot extending from just anterior to the heel and curving into the right medial longitudinal arch.  The scar was mildly indurated but otherwise uncomplicated.  It was nontender.  There was no radiographic evidence of right great toe degenerative joint disease of posttraumatic change.  

The Veteran was afforded a VA examination in July 2009.  Presently, the Veteran was noted to experience pain in the right foot that was constant.  Swelling was also noted.  In his work activities, he did experience pain and numbness of the right foot, and in his daily living, he had to curtail his walking.  At this point, he felt his foot problems were consistent over time without significant flare-ups.  He stated he could stand a maximum of 5 to 7 minutes but required a walker for basic walking.  Examination revealed no corns, but there were mild calluses on the lateral aspect of both soles.  There was a moderate degree of flat feet, bilaterally.  The Achilles tendon of the right foot was tender on manipulation, but the Achilles tendons were in normal alignment.  There was pain and restriction of motion.  The Veteran was unable to bear any weight, particularly on the right foot.  He had 15 degrees of flexion and extension at the metatarsophalangeal joint of the great toe.  A second scar was noted on the sole of the right foot which was tender to palpation.  Also noted was a mild hammertoe deformity of the right fourth and fifth toes.  The Veteran was diagnosed with a prior laceration of the right great toe and hammertoe deformities of the right fourth and fifth toes.  

In August 2015, the Veteran testified that he was given pain medication.  He also referred to restless leg syndrome, but it is unclear how this is related to a right toe injury.  The Veteran reported a flare up of his right great toe resulting in swelling three to four times per year lasting for two to three days.  

The record reflects that the Veteran was last afforded a VA examination to determine the current severity of his right great toe disability in July 2009.  Therefore, the most recent examination of record is more than 6 years old.  The Veteran testified to symptoms such as flare-ups lasting for two to three days during his August 2015 hearing, suggesting a potential change in the overall level of disability associated with the right great toe.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 6 years since the Veteran was last examined for his service-connected right great toe and he has provided additional testimony about additional symptomatology.  In light of the passage of time, and the Veteran's assertions, he should be scheduled for a new examination to determine the current level of severity of his right great toe disability.  

Increased Rating for Neuropathy of the Lower Extremities, Bilaterally

The Veteran also contends that he is entitled to increased evaluations for neuropathy of the lower extremities, bilaterally.  The Veteran is currently rated as 20 percent disabled for each lower extremity under Diagnostic Code 8520.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a May 2009 VA treatment note, the Veteran was complaining of a tingling painful sensation in the right lower extremity associated to jumping of the leg that started in the evening after meals.  This would wake him during the night.  He reported that he also had low back pain radiating into the left lower extremity.  

The Veteran was last afforded a VA examination to determine the current level of severity of his service-connected peripheral neuropathy in February 2011.  He was noted to be suffering from mild to moderate sensory polyneuropathy of both upper and lower extremities.  Therefore, it has been approximately 5 years since the Veteran was last examined to determine the current level of severity of his service-connected peripheral neuropathy of the lower extremities.  However, he testified during his August 2015 hearing that he has now been told he has no use of the lower extremities, suggesting a possible worsening in this condition.  As such, he should be scheduled for a new VA examination before an appropriate physician to determine the current level of severity of his service-connected peripheral neuropathy of the lower extremities, bilaterally.  See Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 403.  

Special Home Adaptation/Specially Adapted Housing/SMC Loss of Use of Both Lower Extremities

Finally, the Veteran contends that he is entitled to a special home adaptation and specially adapted housing, as well as Special Monthly Compensation for the loss of use of both lower extremities.  Regrettably, a remand is necessary for these issues as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.  See 38 C.F.R. § 3.809.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R § 3.809(d).  

In addition, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  

Special monthly compensation based on the loss of use of the lower extremity is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of prosthesis.  38 C.F.R. §§ 3.350(a) (2), 4.63.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63(a), (b). 

It is not presently clear whether the Veteran meets the requirements for any of the benefits outlined above.  An examination is required to determine whether he suffers from loss of use of the lower extremities or of the hands, assuming that service connection is established for neuritis of the upper extremities.  He should therefore be scheduled for an examination to determine the extent of his disability in this area.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination regarding the etiology of his current cervical spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and offer an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disability manifested during, or as a result of, active military service.  

If it is determined that the Veteran suffers a current neck disability that is at least as likely as not related to military service, the examiner should indicate whether the Veteran suffers from neuropathy of either or both upper extremities.  If so, the examiner should indicate whether it is at least as likely as not that this condition(s) is secondary to the Veteran's neck condition.  The examiner should also describe in detail all symptomatology associated with any diagnosed peripheral neuropathy.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the examiner should explain in full detail why this is the case and identify what additional evidence, if any, would allow for a more definitive decision.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed low back disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and offer an opinion as to whether it is at least as likely as not that the Veteran's low back disability manifested during, or as a result of, active military service.  

In formulating an opinion, the examiner should consider and discuss the Veteran's in-service back injury and his post-service statements of chronic back pain, as well as his post-service injuries.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the examiner should explain in full detail why this is the case and identify what additional evidence, if any, would allow for a more definitive decision.  

3.  Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected right great toe injury.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's right great toe.  The examiner should also opine as to whether the Veteran's symptomatology is best described as "moderate," "moderately severe" or "severe."  

The Veteran's lay assertions must be considered and discussed, and the examiner must provide a complete rationale for any opinion offered.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's peripheral neuropathy of the right and left lower extremities.  The examiner should also opine as to whether the Veteran's symptomatology is best described as "severe," "moderate," or "mild."  

The Veteran's lay assertions must be considered and discussed, and the examiner must provide a complete rationale for any opinion offered.  

5.  The Veteran should be scheduled for a VA examination by an appropriate medical professional to ascertain the extent of impairment attributable to his service-connected disabilities, to specifically include his service-connected posttraumatic stress disorder (PTSD), coronary artery disease, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, right great toe injury and scarring associated with an old shrapnel would to the right thigh.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  

6.  Finally, the Veteran should be scheduled for a VA examination before an appropriate physician so an opinion can be offered regarding whether he suffers from total loss of use of both lower extremities or both upper extremities.  The Veteran's claims file, and a copy of this remand, must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran has a total loss of use of both lower extremities.  Please explain in detail all restrictions associated with this limitation.  

The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran has a total loss of use of both upper extremities.  Please explain in detail all restrictions associated with this limitation.  

The Veteran's lay assertions must be considered and discussed, and the examiner must provide a complete rationale for any opinion offered.  

7.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


